Stephen M. Sinaiko
212 957 9756
ssinaiko@cohengresser.com



                                                      December 17, 2020
By Electronic Mail and CM/ECF Posting

The Honorable Mary Kay Vyskocil
United States District Court
500 Pearl Street, Room 2230
New York, New York 10007-1312

           Re: Shatsky, et al. v. PLO, et al., Case No. 18 Civ. 12355 (MKV) (DCF)

Dear Judge Vyskocil:

       We write on behalf of Plaintiffs, pursuant to Rule 4(a)(i) of Your Honor’s Individual
Rules of Practice, in response to Defendants’ December 14, 2020 letter (“Ltr.”). (Dkt. No. 53).
The Court should direct Defendants to respond to Plaintiffs’ First Amended and Supplemental
Complaint (“FASC”) immediately and should hold Defendants’ proposed summary judgment
motion in abeyance because such a motion is wildly inappropriate at this juncture.

        At the November 6 conference, Defendants claimed that they could not contest personal
jurisdiction under the Promoting Security and Justice for Victims of Terrorism Act of 2019 (the
“PSJVTA”) unless Plaintiffs first amended their complaint. (Exh. A at 14-15, 19). Then, they
sought an extension of time to respond to the FASC because it includes a “significant number” of
new jurisdictional allegations. (Dkt. No. 51). Now, Defendants purport to “challenge personal
jurisdiction” -- without responding to Plaintiffs’ jurisdictional allegations -- but ask the Court to
bypass that “challenge,” forgo discovery and proceed immediately to summary judgment based
on the vacated ruling of the D.C. District Court in Shatsky v. PLO, No. 02-cv-2280 (“Shatsky I”).

         Defendants cannot have it both ways. Having successfully appealed the exercise of
personal jurisdiction over them in Shatsky I, they cannot now rely on summary judgment or other
orders from that case, all of which were entered without jurisdiction. And having purported to
“challenge” personal jurisdiction in this case on constitutional grounds (Ltr. at 1 n.1), they must
either litigate that “challenge” or waive it before they may proceed to the merits.

        None of Defendants’ arguments justify ignoring in this case the principle that “a federal
court generally may not rule on the merits of a case without first determining that it has
jurisdiction over . . . the parties.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp, 549 U.S.
422, 430-31 (2007). The plain language of Fed. R. Civ. P. 12(i) -- which merely states that “any
defense listed in Rule 12(b)(1)-(7)” may “be heard and decided before trial” -- is not to the
contrary. And In re Libor-Based Fin. Instruments Antitrust Litig., 2016 WL 1558504 (S.D.N.Y.
Apr. 15, 2016), did not mention, let alone apply, Rule 12(i). Rather, the court in that case
addressed a motion for leave to add a party who promised to challenge personal jurisdiction, and
thus did not adjudicate the merits of a dispute without determining that it had jurisdiction over
The Honorable Mary Kay Vyskocil
December 17, 2020
Page 2

the parties before it. Id. at *9-*10. Nor does the “hypothetical jurisdiction” doctrine help
Defendants. Even before Sinochem, the Second Circuit made clear that “the Supreme Court has
substantially ended [the] practice” of “occasionally assum[ing] the existence of jurisdiction and
proceed[ing] to directly the merits.” Mones v. Commercial Bank of Kuwait, S.A.K., 204 Fed.
App’x 988, 989 (2d Cir. 2006) (citation omitted). After Sinochem, the Second Circuit has
observed that “repudiation of the so-called ‘hypothetical jurisdiction’ doctrine” requires a court
to decide personal jurisdiction before the merits, unless it has “undisputed personal jurisdiction”
over at least one defendant. Chevron Corp. v. Naranjo, 667 F.3d 232, 246 n.17 (2d Cir. 2012).
To the extent the “hypothetical jurisdiction” doctrine has any remaining vitality, it does not apply
where a party -- like Defendants here -- challenges personal jurisdiction on constitutional
grounds. Butcher v. Wendt, 975 F.3d 236, 242 (2020); Ltr. at 1 n.1.

        Defendants’ merits arguments -- putting aside the inappropriateness of considering them
without first deciding personal jurisdiction -- are unpersuasive. Relying principally on Sokolow
v. PLO, 60 F. Supp. 3d 509 (S.D.N.Y. 2014), Defendants argue that they are unincorporated
associations and therefore lack capacity to be sued on Plaintiffs’ non-federal claims. (Ltr. at 2).
But Sokolow -- which has never been reviewed on appeal because of the pending jurisdictional
issue -- relied on a factual finding from many decades ago. More recently, Defendants have
repeatedly conceded to the Second Circuit and other courts that they are government entities,
which would mean that they have capacity to be sued as “public bodies” under CPLR 1023.
Thus, at minimum, the capacity issue presents fact questions not susceptible of resolution by a
motion to dismiss, without an evidentiary record.

        Nor is there the slightest merit to Defendants’ assertion that “Plaintiffs’ federal claims . . .
are ripe for summary judgment based on the full discovery taken in Shatsky I.” (Ltr. at 2). To
the contrary, Plaintiffs did not receive “full discovery” in Shatsky I. Rather, the District Court
issued unexplained, erroneous and unfairly prejudicial “minute orders” that denied important
discovery to Plaintiffs. For example, the District Court denied, without explanation, Plaintiffs’
request for the full intelligence files that Defendant Palestinian Authority (“PA”) compiled on
Sadeq Hafez, the bomber, and Ra’ed Nazal, the PA officer who masterminded the bombing --
documents with obvious relevance given Plaintiffs’ allegations that Hafez and Nazal acted as
Defendants’ agents. (Shatsky I Dkt. No. 202; FASC ¶¶ 141-43). Thus, Defendants’ citation to
Sty-Lite Co. v. Eminent Sportswear Inc., 2002 WL 15650 (S.D.N.Y. 2002), is unavailing. While
the plaintiff in Sty-Lite “never once suggested” that it required additional discovery to defend
against a summary judgment motion, id. at *5, Plaintiffs here were repeatedly denied discovery
they sought in Shatsky I (albeit by subsequently-vacated orders).

       Moreover, the District Court in Shatsky I -- in rulings that Plaintiffs appealed --
inappropriately limited the summary judgment record so that it included only documents
disclosed as of September 2012 and excluded Plaintiffs’ expert reports. But those rulings, too,
are nullities given the D.C. Circuit’s determination that the District Court made them without
personal jurisdiction. Thus, Plaintiffs anticipate using in this case evidence that was not
The Honorable Mary Kay Vyskocil
December 17, 2020
Page 3

considered in Shatsky I. Among other things, that evidence includes a report by the Israel
Security Agency finding that Nazal, who concededly had a no-show job on the PA payroll, was
the mastermind of the terrorist attack at issue in this case. (See FASC ¶¶ 128-30; Dkt. No. 53-1
¶¶ 40-43). That document alone undermines the central conclusions in Shatsky I that no
evidence linked either Defendants or Nazal to the attack. Plaintiffs also anticipate using expert
testimony in this case, some of which is likely to rely on information that Plaintiffs have learned
since discovery closed in Shatsky I. See Owens v. Republic of Sudan, 864 F.3d 751, 787 (D.C.
Cir. 2017) (“The testimony of expert witnesses is of crucial importance in terrorism cases.”),
rev’d on other grounds sub nom. Opati v. Republic of Sudan, 140 S. Ct. 1601 (2020).

         Against that backdrop, there is no reason to believe that Defendants’ proposed summary
judgment motion -- based on the summary judgment decision in Shatsky I and the orders leading
up to it -- will succeed. Before the D.C. Circuit, Plaintiffs demonstrated that the orders in
Shatsky I on which Defendants now rely were riddled with fundamental and prejudicial errors.
Defendants’ attempt to present those orders to this Court as a fait accompli is stunning in its
audacity. Having made the strategic decision to challenge personal jurisdiction before the D.C.
Circuit, and having thus prevented adjudication of Plaintiffs’ appeal on its merits, Defendants
cannot claim the benefit of any of the rulings that were vacated at their request. “Since the
district court had no jurisdiction all proceedings taken in it were a nullity.” Debevoise v. Rutland
Railway Corp., 291 F.2d 379, 381 (2d Cir. 1961); see also Dkt. No. 42 at 2-3. Rather than
attempt to adjudicate a summary judgment motion based on the flawed record in Shatsky I, this
Court should entertain such motions after the parties build an appropriate record in this case,
including through fact and expert discovery under Rules 26 to 37.

        Finally, a substantial portion of the discovery produced by Defendants in Shatsky I is
subject to a protective order limiting its use to the litigation of that case. (Shatsky I Dkt. No.
157-2). As a result, the undersigned counsel -- who did not represent Plaintiffs in Shatsky I --
has had no access to those materials, which include sealed documents that Defendants cite in
their Local Rule 56.1 statement. (Dkt. No. 53-1 ¶¶ 17, 43). After the November 6 conference,
Plaintiffs requested that Defendants “promptly stipulate that documents produced and deposition
testimony” provided in Shatsky I “may be used in this action.” (Exh. B). Defendants initially
declined to respond until after Plaintiffs filed their FASC. (Exh. C). Then, on December 4,
Defendants advised that they would stipulate to the use of such discovery only “subject to the
orders previously entered by the Shatsky I court, and the terms and conditions previously agreed
by the parties.” (Exh. D). Although Plaintiffs have requested that Defendants identify the
“orders,” “terms,” and “conditions” pursuant to which they will agree to the use of Shatsky I
discovery, Defendants have not yet done so. (Exh. E). Wholly apart from the prematurity of
summary judgment, the Court should not require Plaintiffs to prepare a counter-statement under
Local Rule 56.1 until they have had full access to all discovery from Shatsky I. Accordingly, if
the Court would like Plaintiffs to prepare a counter-statement, it should permit them to do so a
reasonable time after a protective order permitting them access to discovery materials is in place.
The Honorable Mary Kay Vyskocil
December 17, 2020
Page 4

      Thank you for your consideration.

                                                Respectfully submitted,

                                                /s/ Stephen M. Sinaiko

                                                Stephen M. Sinaiko
                                                Ronald F. Wick

Attachments

cc: All Counsel
     (by CM/ECF posting only, w/ attachments)
